Citation Nr: 1502054	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-12 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the severance of service connection for multiple sclerosis with impairment of the upper and lower extremities was proper.

2.  Whether the termination of eligibility for Dependents' Education Assistance (DEA) was proper.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The appellant served on active duty for training from January 1978 to May 1978.  He thereafter had service with the Maryland Army National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

FINDINGS OF FACT

1.  By a January 2008 rating decision, the RO granted service connection for multiple sclerosis with impairment of the upper and lower extremities; it also granted eligibility for DEA.  

2.  By a rating decision dated in July 2010, the RO severed service connection, effective October 1, 2010, for multiple sclerosis with impairment of the upper and lower extremities and also terminated eligibility for DEA effective October 1, 2010.  

3.  The evidence does not show that the RO was clearly and unmistakably erroneous in its January 2008 decision granting service connection for multiple sclerosis with impairment of the upper and lower extremities and eligibility for DEA.  


CONCLUSIONS OF LAW

1.  The criteria for severing service connection for multiple sclerosis with impairment of the upper and lower extremities have not been met.  38 C.F.R.          § 3.105 (2014).

2.  The criteria for terminating eligibility for DEA have not been met.  38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service or active duty for training (ACDUTRA).  38 U.S.C.A. §§ 101, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2014

Veteran status may be established by serving on active duty; serving on a period of ACDUTRA and incurring or aggravating an injury or disease during that period of ACDUTRA); or serving on a period of inactive duty for training (INACDUTRA) and incurring or aggravating injury during that period of INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

No presumptions attach (including soundness, aggravation, or presumptive diseases under service connection) unless "veteran" status is attained (although, as noted below, some presumptions will not apply to periods of ACDUTRA and INACDUTRA).  See 38 C.F.R. §§ 3.307, 3.309 (2014).  If the claimant did not serve for any period of time on active duty, he or she must establish service connection for a disability first in order to achieve "veteran" status and be entitled to compensation.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The appellant in the present case served on ACDUTRA from January 1978 to May 1978, followed by service with the Maryland Army National Guard.  Additional periods of ACDUTRA and INACDUTRA are reported to have occurred as a member of the Maryland Army National Guard through August 1996.  

By a January 2008 rating decision, the RO granted service connection for multiple sclerosis with impairment of the upper and lower extremities.  The RO also granted eligibility for DEA.  The RO based these decisions on a VA examination in December 2007.  That examiner noted the appellant's service including with the National Guard, as well as his history of illness, including experiencing unsteadiness and weakness with onset in 1998, which caused him to cease working.  The examiner noted that CT and MRI scans were obtained.  The examiner opined that the appellant had had multiple sclerosis since 1995. 

The January 2008 rating decision did not explain how entitlement to service connection for multiple sclerosis was supported by the evidentiary record.  

Submitted into the record subsequent to that January 2008 decision are multiple statements by a VA treating nurse practitioner.  In an April 2010 statement, the nurse practitioner opined that it was, "as likely as not that the onset of this veteran's MS was established prior to 1985 which is within the seven year presumptive period and while on active duty in 1978."  While the nurse practitioner in this statement and other statements provided observations of the appellant's multiple sclerosis and its history, she did not explicitly explain how this opinion was supported by the medical evidence.  

Because the appellant did not have a period of active duty, as opposed to a period of ACDUTRA, and because the appellant was not service connected for any disability than those at issue herein, he is not a veteran and is not entitled to presumptive service connection on the basis of multiple sclerosis being manifested within seven years of separation from service.  38 C.F.R. § 3.307(a), 3.309(a) (2014).  (This is the seven year presumption referenced by the VA nurse practitioner in her April 2010 statement.)  

However, the nurse practitioner also opined that the multiple sclerosis had its onset "while on active duty in 1978."  The Board interprets this to mean during the appellant's period of ACDUTRA in that year.  

Once service connection has been granted, it will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous (CUE) (the burden of proof being on the Government).  See 38 C.F.R. § 3.105(d) (2014); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997).

In regard to CUE, it is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell v. Principi, 3 Vet. App. 310, 313 (1992)).  The error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made. See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.

When VA seeks to sever service connection, the provisions of 38 C.F.R. § 3.105(d) impose the same burden of proof that is placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to have an unfavorable decision overturned, except that in making the determination of whether severance of service connection is proper, the review of the record is not limited to evidence that was before the RO at the time the original adjudication was made.  See 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991); Stallworth, 20 Vet. App. at 488; Daniels, 10 Vet. App. at 480.

Because the record remains open for the severance issue, the statements of the VA nurse practitioner including that from April 2010, discussed above, must be considered.  The April 2010 statement supports a finding that the appellant's multiple sclerosis was incurred during a period of active duty for training.  While the statement does not contain persuasive reasoning to support the opinion, it is never the less supportive of service connection for multiple sclerosis.  The Board has reviewed all of the evidence and finds on the basis of the April 2010 statement that the grant of service connection for multiple sclerosis with impairment of the upper and lower extremities as not erroneous.  Therefore, restoration of service connection for multiple sclerosis with impairment of the upper and lower extremities and eligibility for DEA are warranted.


ORDER

The Board having determined that severance of service connection for multiple sclerosis with impairment of the upper and lower extremities was improper, restoration of service connection is granted from the effective date of severance.

The Board having determined that the termination of eligibility for DEA was improper, restoration of eligibility is granted from the effective date of the termination.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


